DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on June 13, 2022.


Reason for Allowance

Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowed for the same reason/s as Applicant’s Argument/s submitted on June 13, 2022 in response to the Non-Final Office Action mailed on March 24, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2018/0044942 A1 of Li et al, discloses a door lock, comprising: a locking mechanism, a power interface, a main control board, an environmental information collection device and a power supply management device, wherein the locking mechanism, the power interface and the power supply management device are respectively connected with the main control board, and the environmental information collection device is connected with the power supply management device, and wherein the environmental information collection device is configured to collect environmental information on the surrounding of the door lock and transmit the environmental information to the power supply management device; the power supply management device is configured to carry out matching operation according to the environmental information and output a power supply mode matched with the environmental information to the main control board; and the power interface is configured to execute an operation related to the power supply mode matched with the environmental information according to a power supply instruction from the main control board; a front panel and a finger vein recognition device embedded in an opening of the front panel, wherein the finger vein recognition device is connected with the main control board, and the finger vein recognition device is configured to collect finger vein information and send the collected finger vein information to the main control board, so that the main control board carries out identity verification according to the finger vein information, wherein the finger vein recognition device comprises: a finger accommodating cavity, an infrared light source and an infrared imaging unit, wherein: the finger accommodating cavity is embedded in the opening of the front panel; and the infrared light source and the infrared imaging unit are respectively arranged on the outer side of the finger accommodating cavity.

U.S. Publication No. 2017/0328086 A1 of Takada, discloses an electric lock comprising: a first input member configured to be rotationally driven under an electric driving force from a driving motor; a second input member configured to be rotationally driven under a manual driving force from one of a key and a thumb turn; an output member configured to move a dead bolt forward and backward; a reverse input blocking mechanism configured to allow transmission of the electric driving force from the driving motor to the first input member, and to lock up when reverse input torque is applied to the first input member, thereby keeping the first input member stationary; and an input switching clutch configured to selectively transmit either one of the electric driving force applied to the first input member and the manual driving force applied to the second input member, to the output member, whereby the electric lock can be locked and unlocked with either of the electric driving force and the manual driving force, wherein the input switching clutch includes: an outer ring configured to rotate together with the first input member; an inner ring provided radially inwardly of the outer ring, and configured to rotate about a rotation axis of the second input member together with the output member; and a plurality of rollers between the outer ring and the inner ring, wherein the input switching clutch is configured such that when the electric driving force is applied to the first input member, the outer ring becomes locked to the inner ring through the rollers so that the electric driving force is transmitted to the inner ring and the output member, and such that when the manual driving force is applied to the second input member, and the second input member is rotated under the manual driving force, the outer ring and the inner ring are unlocked from each other first, and thereafter, the manual driving force is transmitted to the inner ring and the output member.

U.S. Publication No. 2015/0128667 A1 of Yoon et al, discloses a digital opening and closing device for an entrance, comprising: a housing comprising an outer casing installed on an outdoor surface of a door, and an inner casing coupled to the outer casing with the door interposed between the inner and outer casings; a password input unit provided on the outer casing of the housing, the password input unit being used in inputting a password; a door opening and closing unit installed in the housing, the door opening and closing unit conducting an operation of opening or closing the door in response to a control signal of a control unit; the control unit comparing a password input to the password input unit with a preset reference password and controlling the door opening and closing operation of the door opening and closing unit; an opening button provided on the inner casing of the housing, the opening button being connected to the control unit and used in automatically opening the door; a manual opening button applying a signal to the control unit to prevent the door from being automatically locked when the door is closed; and a power supply supplying drive power to the elements, wherein the door opening and closing unit is configured such that: a door is opened by an operation of pushing or pulling a door handle in a direction in which the door opens; when the door handle is pushed or pulled, opening of the door is sensed by a reduction in speed at which the door handle is pushed or pulled; and locking of the door can be selectively controlled in such a way that the door is automatically locked when the door is closed, or the door is prevented from being automatically locked when the door is closed.

U.S. Patent No. 9,982,460 B2 Takada, discloses an electric lock comprising: a first input member configured to be rotationally driven under an electric driving force from a driving motor; a second input member configured to be rotationally driven under a manual driving force from one of a key and a thumb turn; an output member configured to move a dead bolt forward and backward; a reverse input blocking mechanism configured to allow transmission of the electric driving force from the driving motor to the first input member, and to lock up when reverse input torque is applied to the first input member, thereby keeping the first input member stationary; and an input switching clutch configured to selectively transmit either one of the electric driving force applied to the first input member and the manual driving force applied to the second input member, to the output member, whereby the electric lock can be locked and unlocked with either of the electric driving force and the manual driving force, wherein the input switching clutch includes: an outer ring configured to rotate together with the first input member; an inner ring provided radially inwardly of the outer ring, and configured to rotate about a rotation axis of the second input member together with the output member; and a plurality of rollers between the outer ring and the inner ring, wherein the input switching clutch is configured such that when the electric driving force is applied to the first input member, the outer ring becomes locked to the inner ring through the rollers so that the electric driving force is transmitted to the inner ring and the output member, and such that when the manual driving force is applied to the second input member, and the second input member is rotated under the manual driving force, the outer ring and the inner ring are unlocked from each other first, and thereafter, the manual driving force is transmitted to the inner ring and the output member.

U.S. Publication No. 2020/0123808 A1 Lovejoy et al., discloses a deadbolt system for an access point (e.g., a door) includes a deadbolt head, a deadbolt arm, and a sliding mechanism including a cam slot. The deadbolt head may be constructed and arranged to be moved between an extended position and a retracted position. The deadbolt arm may be constructed and arranged to move in a locking direction or an unlocking direction. The deadbolt arm may operatively connect to the cam slot of the sliding mechanism, such that rotation of the deadbolt arm causes a camming action in the cam slot which moves the deadbolt head between an extended position and a retracted position. Thus, when rotated in a locking direction, the deadbolt arm moves the dead bolt head to the extended position, and when rotated in an unlocking direction, the deadbolt arm moves the deadbolt head to the retracted position.

U.S. Publication No. 2013/0293368 A1 Ottah et al., discloses a lock technology systems for homes and vehicle. Computer and electronic devices provide engineered locking methods which communication, media exchange locally or broad band, wired or wireless to the occupant device, other computer(s) and electronic, through a configured sensor motion detector, light, voice, video and picture to the locking systems like pad lock, key lock, combination, door lock, remote control and or it locking body(s) doors, gates, garages, and windows, glass, mirror. Other elements that combined to forge the locking body technology systems, the invention is new to locking technology systems in a buildings or mobile vehicles. Conventional doors, windows, gates (inbuilt or independent) locks have lacked the improved computers, or electronics, or HDTV technological devices of today and tomorrow, the new devices provide all in one technology, wired and wireless media, camera, voice, video, data, alarm, motion detector, smoke detectors, carbon monoxide detector, in parts or once in the locking systems of a vehicle or a building or a home lock system door, window, gates or independent lock pads.

U.S. Patent No. 9,528,299 B2 Yoon et al., discloses a digital opening and closing device for an entrance, comprising: a housing comprising an outer casing installed on an outdoor surface of a door, and an inner casing coupled to the outer casing with the door interposed between the inner and outer casings; a password input unit provided on the outer casing of the housing, the password input unit being used in inputting a password; a door opening and closing unit installed in the housing, the door opening and closing unit conducting an operation of opening or closing the door in response to a control signal of a control unit; the control unit comparing a password input to the password input unit with a preset reference password and controlling the door opening and closing operation of the door opening and closing unit; an opening button provided on the inner casing of the housing, the opening button being connected to the control unit and used in automatically opening the door; a manual opening button applying a signal to the control unit to prevent the door from being automatically locked when the door is closed; and a power supply supplying drive power to the elements, wherein the door opening and closing unit is configured such that: a door is opened by an operation of pushing or pulling a door handle in a direction in which the door opens; when the door handle is pushed or pulled, opening of the door is sensed by a reduction in speed at which the door handle is pushed or pulled; and locking of the door can be selectively controlled in such a way that the door is automatically locked when the door is closed, or the door is prevented from being automatically locked when the door is closed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/							July 29, 2022           Primary Examiner, Art Unit 2685